1 Forward-Looking Statements Forward-looking Statements Certain of the statements made today and listed within the following presentation slides are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.These forward-looking statements include, but are not limited to, all statements regarding the intent, belief or current expectations regarding the matters discussed in this presentation.Such forward-looking statements are based on management’s current expectations and involve known and unknown risks, uncertainties, contingencies and other factors that could cause results, performance or achievements to differ materially from those stated.The most significant of these risks and uncertainties are described in the Company’s Form 10-K, Form 10-Q and Form 8-K reports filed with the Securities and Exchange Commission. Investors are cautioned that such statements are only predictions and that actual events or results may differ materially. These forward-looking statements speak only as of the date this presentation was originally given. We undertake no obligation to publicly release the results of any revisions to the forward-looking statements made today, to reflect events or circumstances after today or to reflect the occurrence of unanticipated events. Reconciliation to GAAP To facilitate comparisons and enhance understanding of core operating performance, certain financial measures have been adjusted from the comparable amount under Generally Accepted Accounting Principles (GAAP).A detailed reconciliation of adjusted numbers to GAAP is posted in the Investor Relations section of our Web site at http://ir.omnicare.com. Additionally, all amounts are presented on a continuing operations basis, unless otherwise stated. Important Additional Information On September 7, 2011, Philadelphia Acquisition Sub, Inc. ("Purchaser"), a wholly owned subsidiary of Omnicare, Inc. ("Omnicare"), commenced a tender offer to purchase all issued and outstanding shares of common stock, par value $0.01 per share (together with the associated preferred share purchase rights, the "Shares") of PharMerica Corporation ("PharMerica") at a price of $15.00 per Share, net to the seller in cash, without interest and subject to any required withholding of taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase and in the related Letter of Transmittal (which, together with any amendments or supplements thereto, constitute the "Offer"). The Offer is scheduled to expire at 5:00 p.m., New York City time, on January 20, 2012, unless extended. If the Offer is extended, Omnicare will issue a press release announcing the extension no later than 9:00 a.m., New York City time, on the next business day following the date the Offer was scheduled to expire. The Offer is conditioned on, among other things, there being validly tendered and not withdrawn at least a majority of the total number of Shares outstanding on a fully diluted basis, the board of directors of PharMerica redeeming or invalidating its "poison pill" stockholder rights plan, receipt of regulatory approvals and other customary closing conditions as described in the Offer to Purchase. The Offer is not subject to any financing contingencies. This communication does not constitute an offer to buy or solicitation of an offer to sell any securities. The Offer is being made pursuant to a tender offer statement on Schedule TO (including the Offer to Purchase, Letter of Transmittal and other related tender offer materials) that was filed on September 7, 2011 by Omnicare and Purchaser with the SEC. These materials, as they may be amended from time to time, contain important information, including the terms and conditions of the Offer, that should be read carefully before any decision is made with respect to the Offer. Investors and security holders of PharMerica are able to obtain free copies of these documents and other documents filed with the SEC by Omnicare through the web site maintained by the SEC at http://www.sec.gov or by directing a request to the Corporate Secretary of Omnicare, Inc., 100 East RiverCenter Boulevard, Suite 1600, Covington, Kentucky 41011. Free copies of any such documents can also be obtained by directing a request to Omnicare's information agent, D.F. King & Co., Inc., by phone at (212) 269-5550 or toll-free at (800) 769-7666 or by email at info@dfking.com. 2 Cash Flow Generation Specialty Care Group Omnicare’s Fundamental Objective Focused on Growth and Creating Value Value Creation Sizing Up the Business 4 Long-Term Care and Specialty Care represent two platforms for growth Industry Growth Dynamics Continued Rise of Generics, Specialty Drugs 5 1.Source: IMS - Total US Pharma Prescriptions Omnicare positioned well to capitalize on both growing markets; generics and specialty. Forecasted Pharmaceutical Developments(1) by Drug Type Industry Growth Dynamics Aging Population Shaping US Healthcare System 6 Source: U.S. Census Bureau Seniors generally have higher pharmaceutical utilization rates, and adherence to medication is essential to lowering overall healthcare costs Transitioning to an Operations-Driven Company Focus on Three Core Operating Objectives •Establish consistent organic growth in our Long-Term Care Group •Create more standardization across the company •Reposition Specialty Care Group for an elevated level of growth 7 Long-Term Care Group 8 Transitioning to an Operations-Driven Company Establish Consistent Organic Growth in LTC •Improving our selling effectiveness, expanding beyond SNFs –Greater coordination throughout selling process –Size of sales force doubled within past year –Conveying the “Omnicare Advantage” (Clinical Operational Specialty Technology) –Assisted/independent living, psychiatric hospitals, VA facilities, correctional facilities, development disability facilities •Continued enhancements to the service delivery model –Objective to sustain a 95% customer retention rate through: •World-class service organization •Innovation •Clinical expertise •Speed of generic conversion 9 Omnicare’s LTC offering revolves around value creation; investments intended to drive growth while creating customer efficiencies 3Q11 YTD net organic bed loss is 49.5% lower than 3Q10 YTD Transitioning to an Operations-Driven Company Establish Consistent Organic Growth in LTC 10 43.2% better than 2010 Generic Drug Efficiencies Speed-to-Generic Conversion Drives Value 11 Omnicare’s customers have realized over $200 million in savings from generics launched for the trailing four quarters(2) 1.Source: Omnicare and IMS data for Aricept, Levaquin, Xalatan, Zyprexa and Zyprexa Zydis 2.For the period ended September 30, 2011 Transitioning to an Operations-Driven Company Creating More Standardization •Operating efficiencies –Benchmarking –Insourcing –Six Sigma-Focused Culture •Technological improvements –Automation –Customer-facing technology –Medication availability –ONE System 12 Standardization opportunities expected to be a longer-term growth driver Leading Technology Initiatives Technological Solutions Designed to Enhance Efficiency, Accuracy, Service 13 A proprietary robotic dispensing process for card and box products 18 ALV systems are currently in operation with plan to add systems in 2012 Combines the pick, label print & apply, verification and sorting steps into one function Currently in pilot with roll-out commencing in mid-2012 Most efficient pouch dispensing technology leveraging Hub and Spoke model for ALF Pilot to begin in early 2012 with roll-out commencing by year-end In-facility solution that improves: “Lack of Medication” events; Security and access control; Management of controlled substances; Administration Currently in pilot with multi-year roll-out commencing in mid-2012 OmniviewTM, OmniviewDr, MyOmniview Leading Technology Initiatives Increasing Automated Mix Expected to Further Drive Standardization •The percentage of scripts automated is expected to increase dramatically with the implementation of additional ALV units and planned ULV units 14 Technology initiatives expected to be a driver of cost savings, retention and growth opportunities in late 2012 and beyond. 1.Source: Omnicare internal estimate Classic Omniview Customer-Facing Technologies Omniview™ Omnicare’s secure web-based worksite for customer facilities, prescribers and patients OmniviewDr MyOmniview Customer-Facing Technologies Omniview™ Usage Increasing Among Customer Base 16 ONE System Initiative Efficiency-Driving Infrastructure Enhancement •Implementing plans to modernize our Pharmacy and Billing System –Currently utilizing multiple dispensing systems running technology that is not state of the art –Not fully integrated with LTC product lines and financial systems –Specialty Care Group systems not integrated •Oracle solution will update pharmacy systems with an integrated ERP solution across all business units –A combination of commercial software and custom development will be required to improve technology platforms •Projected timeline to develop and fully implement is 48 months (started in 2Q11) but some benefits are expected to start in late 2012 17 ONE System expected to be significant driver of efficiency improvements Specialty Care Group 18 Specialty Drug Market Characteristics Unique Solutions to Complex Disease States •Specialty product characteristics –Annual cost of therapy ($25,000 to $150,000 per year) –Patient population (ranging from hundreds to 250,000) –Route of administration (frequently injected or infused) –Chronic disease states –All branded products, typically injectable •Rapidly growing market sector –22% market share increase from 2008 to 2010(1) –15.4% growth rate in 2010 (2) 19 Specialty Therapeutic Categories •Oncology –Revlimid –Gleevec •Multiple Sclerosis –Avonex –Copaxone –Betaseron •Rheumatoid Arthritis –Enbrel –Humira •Growth Hormones –Norditripin –Nutropin 20 1.Medco data Specialty Care Group Operational Platforms 21 End of Life Care Specialty Care Group Business Model, Economics Vary Depending Upon Operational Platform 22 Brand Support Services Third Party Logistics PAP & Consigned Pharmacy Manufacturer Fee for Service Model Manufacturer owns the product Specialty Pharmacy Third Party Payers Buy/Sell Model Hospices Per Diem Model SCG owns the product Customer Revenue Product Transitioning to an Operations-Driven Company Repositioning Specialty Care Group for Elevated Growth Omnicare specialty care growth has been robust…and opportunities exist to further accelerate growth through: •Continued improvements to the organizational structure –Investments made in manufacturer-focused sales organization –Platform-specific experts added to expand breadth of knowledge •Expanding into other specialty-focused platforms •Penetrating additional disease states in specialty pharmacy platform –Primary disease states currently multiple sclerosis and oncology •Leveraging long-term care business to create new opportunities 23 Annual growth rate for Omnicare’s specialty care businesses exceeds 20%(1) 1.Based on third-quarter 2011 results Compelling Avenues for Growth 24 Financial Overview 25 Operating Performance Sequential Progression Five Quarter Trend(1) (in millions, except percentage data) 26 1.Excludes discontinued operations. Financial Performance Sequential Progression Five Quarter Trend(1)(2) (in $ millions, except per share data) 27 1.Excludes discontinued operations. 2.Excludes special items. A reconciliation of certain non-GAAP information is available on Omnicare’s Web site under ‘Supplemental Financial Information’ from the ‘Investors’ page. Focus on Cash Flow Year-to-Date 2011 Performance 28 1.Excludes discontinued operations. 3Q11 YTD cash flow from continuing operations 66.4% higher than 3Q10 YTD Focus on Cash Flow High Quality of Earnings 29 A significant amount of Omnicare’s earnings is converted into cash flow 1.Free cash flow cash flow from continuing operations less capital expenditures and dividends paid.Free cash flow does not fully reflect the ability to freely deploy cash as it does not reflect required payments on indebtedness and other obligations.A reconciliation of free cash flow to net cash flows from operating activities is available on Omnicare’s website under ‘Supplemental Financial Information’ from the ‘Investors’ page. Focus on Cash Flow Cash Flow Drives Substantial Value •Highly compelling financial attribute is cash flow generation capability –High quality of earnings –Creates flexibility for capital allocation initiatives •Substantial value exists below the EBITDA line –Significant amount of ongoing intangible asset amortization –Lower cash tax rate vs. effective tax rate –Capital expenditure requirements relatively modest 30 1.As of the close of trading on 12/30/2011.Free cash flow cash flow from continuing operations less capital expenditures and dividends paid.Free cash flow does not fully reflect the ability to freely deploy cash as it does not reflect required payments on indebtedness and other obligations.A reconciliation of free cash flow to net cash flows from operating activities is available on Omnicare’s website under ‘Supplemental Financial Information’ from the ‘Investors’ page. 13.5% free cash flow yield based on current market capitalization(1) Focus on Cash Flow Substantial Long Term Value Exists Below the EBITDA Line 31 These items carry a weighted average life of over 9 years if the company were to make no additional acquisitions Focus on Cash Flow Moving to Cash-Based EPS Reporting 32 Beginning in 2012, Omnicare will report adjusted earnings excluding intangible asset amortization While adding back: Goodwill amortization tax deduction, and Contingent convertible debenture interest tax deduction Financial Performance Focus on Cash Flow - Pro Forma Results (in $ millions, except per share data) 33 3Q11 YTD Contingent Convertible Debenture Interest - after tax Total Additional Special Items - after tax Diluted Adjusted EPS(2) Cash EPS Adjustments Diluted Adjusted Cash EPS(2) Effective Tax Rate 37.5% Dil. Avg. Shares Outstanding The after-tax benefit in 3Q11 YTD was $58.2 million or $0.51 per diluted share 1.Excludes special items.A reconciliation of certain non-GAAP information has been attached to our earnings press release of October 25, 2011 and is available on Omnicare’s Web site under ‘Supplemental Financial Information’ from the ‘Investors’ page 2.Excludes discontinued operations Efficient Capital Deployment to Augment Growth Initiatives 34 Robust cash flow generation is expected to be redeployed toward growth drivers Capital Allocation Putting the Robust Cash Flows to Work(1) 35 1.Cumulative % Returned (Dividends Paid + Share Repurchases) / 12/31/10 Market Capitalization of $2,961.0 million Third quarter year-to-date capital returned to shareholders increased 44.5% over 2010 1.Assumes convertible debentures due 2035 are put to the company in 2015 with related tax recapture included and debt amounts shown are exclusive of unamortized debt discount. Capital Structure 36 Goal is to spread out maturities to limit refinancing risk Acquisition Program Opportunities to Leverage Infrastructure •Omnicare’s scalable platform makes LTC acquisitions attractive –Leverage synergies through direct purchasing of generics –Utilize hub-and-spoke network and automation/technology platforms –Improvements in customer retention efforts lowers customer attrition risk •Disciplined approach to acquisitions with early involvement of operators •Also considering acquisitions in rapidly growing specialty care space –Opportunities to leverage synergies within existing specialty care platforms –Potential acquisition targets to round out specialty care portfolio 37 Disciplined approach to acquisitions requires at least 15% after-tax returns, with acquisitions compared to other capital allocation alternatives. New Disclosures for Greater Transparency 38 1.2012 guidance to be presented both ways Financial Performance 2012 Guidance and Forward-Looking Major Drivers(1) Major Drivers •Brand-to-generic Positive Neutral Neutral •Organic Growth - Long-Term Care Neutral Positive Positive •Reimbursement Negative Negative Negative •Specialty Care(2) Positive Positive Positive •ONE System Neutral Positive Positive •Standardization Initiatives Neutral Positive Positive •Automation Neutral Positive Positive •Omnicare-at-home Neutral Positive Positive 39 2.Includes an assumption for acquisitions 3.Full-year 2012 guidance provided in Omnicare press release dated January 10, 2012. Omnicare expects full-year 2012 adjusted EPS between $2.37 and $2.47(3). Anticipated full-year 2012 cash-based EPS to be provided with 4Q11 earnings release. Cash Flow Generation Specialty Care Group Omnicare’s Fundamental Objective Focused on Growth and Creating Value Value Creation 41
